DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 3/1/2022 which amended claim 8 and cancelled claim 15. Claims 1-14 and 17-21 are currently pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.



 35 USC § 101
As discussed in the Office Action mailed 11/12/2021, claims 1, 8, 10, and 21 do not recite mathematical concepts, certain methods of organizing human activity, or mental processes as described by MPEP 2106.04(a)(2) because the methods cannot be practically performed in the human mind or by the equivalent of human mental work based on the broadest reasonable interpretation of the claims in light of the specification because, as the specification points out in page 1, line 19-page 2, line 5, page 2, lines 19-30, page 3, lines 1-28, page 4, line 23-page 5, line 4, page 8, lines 3-13, page 8, lines 25-30, page 9, lines 1-21, the machines for microlithography are of high complexity with large numbers of interrelated components, and the necessary corrective actions are required to be completed quickly in spite of the machine complexity. The claims are patent eligible subject matter under 35 U.S.C. 101.  


Allowable Subject Matter
Claims 1-14 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious creating or modifying, using one or more computers, a database having information about causes of problems of the machine and information about combinations of symptoms, in which a cause is in each case assigned to different combinations of these symptoms, in which each symptom describes the corresponding malfunction of one or more components of the machine for microlithography during the operation of the machine for microlithography, and the database is stored in a storage device; and automatically assigning, using the one or more computers, a cause to the problem on the basis of the recorded symptoms and the database. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Muto (JP 10-289868, English translation included with 8/4/2020 IDS) discloses a method for operating a machine for microlithography which has a multiplicity of machine components, wherein malfunctions of these machine components that occur during the operation of the machine are each describable by a symptom (Figs. 1-2, abstract, paras. [0020], [0021], [0025]-[0026], an error from a malfunction of a component of multiple components in an exposure system having multiple components is detected), wherein the method includes the following steps: a) creating or modifying, using one or more computers, a database for malfunction data of one or more components of the machine for microlithography during the operation of the machine for microlithography, and the database is stored in a storage device (Figs. 1-2, paras. [0020], [0021], [0025]-[0032], [0034]-[0039], control computer 202 requests investigations of errors of units of the exposure apparatus 201, and the error log file and sequence log file of processing history are transferred to a report file to determine error analysis and investigation); b) automatically recording, using the one or more computers, the symptoms occurring within a predetermined time interval when a problem occurs during the operation of the machine (Figs. 1-2, paras. [0020], [0021], [0025]-[0032], [0034]-[0039], control computer 202 collects the error log file and sequence log of events during operation of the exposure apparatus 201. The data transmitted by the control computer 202 is read into an analysis program to permit the operator to quickly perform error analysis from error classification and frequency); and c) automatically outputting, using the one or more computers, the problem on the basis of the recorded symptoms and the database (Figs. 1-2, paras. [0020], [0021], [0025]-[0032], [0034]-[0039], control computer 202 outputs the report file to the operator to permit the operator to quickly perform error analysis from error classification and frequency). Although Muto discloses error analysis (paras. [0032]-[0039]), Muto does not describe or render obvious the database having information about causes of problems of the machine and information about combinations of symptoms, in which a cause is in each case assigned to different combinations of these symptoms, in which each symptom describes the corresponding malfunction of one or more components of the machine for microlithography during the operation of the machine for microlithography, and automatically assigning, using the one or more computers, a cause to the problem on the basis of the recorded symptoms and the database.
Sigtermans et al. (WO 2017/055073, Sigtermans hereinafter) discloses in which a cause is in each case assigned to different combinations of these symptoms, in which each symptom describes the corresponding malfunction of one or more components of the machine for microlithography during the operation of the machine for microlithography (Figs. 1 and 4-15, paras. [0006], [0026], [0072]-[0074], [0113], [0135]-[0147], [0153], [0160]-[0169], [0176]-[0179], [0184], [0187], [0190], [0193], a processor performs the method of determining the functional relationships between elements of the lithographic system to determine the root cause of the faults or symptoms of the elements of the system); b) automatically recording, using the one or more computers, the symptoms occurring within a predetermined time interval when a problem occurs during the operation of the machine (Figs. 1 and 4-15, paras. [0113]-[0114], [0120], [0131]-[0133], time series information of the events of the system elements is used to enable causal mapping to determine root causes of symptoms); and c) automatically assigning, using the one or more computers, a cause to the problem on the basis of the recorded symptoms and the cause and symptom combination assignments (Figs. 1 and 4-15, paras. [0131]-[0147], [0153], [0160]-[0169], [0176]-[0179], [0184], [0187], [0190], [0193], the root cause is identified in a lithographic apparatus based on the interactions between the lithographic system components and their faults or symptoms). Sigtermans also does not describe or render obvious a database having information about causes of problems of the machine and information about combinations of symptoms, and assigning a cause to the problem on the basis of the recorded symptoms and the database. 
Yedatore et al. (US Patent No. 8,660,875) discloses obtaining failure notification data from failure events of about the failure of parts of a semiconductor tool, obtaining maintenance data stored in a storage unit and creating an optimal maintenance schedule by merging failure notifications and maintenance data (Figs. 1, 2, 5-8, col. 8, line 44-col. 9, line 20), but Yedatore does not describe or render obvious creating or modifying, using one or more computers, a database having information about causes of problems of the machine and information about combinations of symptoms, in which a cause is in each case assigned to different combinations of these symptoms, in which each symptom describes the corresponding malfunction of one or more components of the machine for microlithography during the operation of the machine for microlithography, and the database is stored in a storage device; automatically recording, using the one or more computers, the symptoms occurring within a predetermined time interval when a problem occurs during the operation of the machine; and automatically assigning, using the one or more computers, a cause to the problem on the basis of the recorded symptoms and the database. 

Regarding claim 8, the prior art of record, either alone or in combination, fails to teach or render obvious creating or modifying a database in which a multiplicity of service processes are linked to one another in respect of respectively suitable temporal sequences; and outputting a temporal sequence for working through these service processes on the basis of the database as a reaction to a user-side input of a desired combination of service processes to be carried out. These limitations in combination with the other limitations of claim 8 render the claim non-obvious over the prior art of record.
Muto discloses a method for operating a machine for microlithography which has a multiplicity of machine components, wherein malfunctions of these machine components that occur during the operation of the machine are each describable by a symptom (Figs. 1-2, abstract, paras. [0020], [0021], [0025]-[0026], an error from a malfunction of a component of multiple components in an exposure system having multiple components is detected), wherein, when a malfunction of a machine component occurs, information is automatically provided to help an operator find this machine component (Figs. 1-2, paras. [0020], [0021], [0025]-[0032], [0034]-[0039], control computer 202 outputs the report file to the operator to permit the operator to quickly perform error analysis from error classification and frequency. The error data is output to a screen of the control computer 202 to show the error occurrence and prompts the operator to either perform error investigation or perform recovery work on the machine for the source of the error). Muto does not describe or render obvious using a head-mounted computing device having a see-through display that show the information in an augmented reality format, or a tablet computer having a display that shows the information in an augmented reality format, by way of transmitting a multi-part information item from the head-mounted computing device or the table computer to the operator for leading the operator to the machine component step-by-step. Moreover, Muto does not describe or render obvious creating or modifying a database in which a multiplicity of service processes are linked to one another in respect of respectively suitable temporal sequences; and outputting a temporal sequence for working through these service processes on the basis of the database as a reaction to a user-side input of a desired combination of service processes to be carried out.
Friedrich et al. (US PGPub 2002/0044104, Friedrich hereinafter) discloses using a head-mounted computing device having a see-through display that show the information in an augmented reality format, or a tablet computer having a display that shows the information in an augmented reality format, to help an operator find this machine component by way of transmitting a multi-part information item from the head-mounted computing device or the table computer to the operator for leading the operator to the machine component step-by-step (Figs. 1-3, abstract, paras. [0016]-[0021], [0026], [0027], [0031]-[0034], an augmented-reality system 10, including data goggles 4 worn by maintenance personnel, displays situation-related information by means of overlaid visualization of appropriate data to enable staff to perform work instructions for the correct objects). However, Friedrich does not describe or render obvious creating or modifying a database in which a multiplicity of service processes are linked to one another in respect of respectively suitable temporal sequences; and outputting a temporal sequence for working through these service processes on the basis of the database as a reaction to a user-side input of a desired combination of service processes to be carried out.

Regarding claim 10, the prior art of record, either alone or in combination, fails to teach or render obvious a method of operating a machine for microlithography comprising outputting a temporal sequence for working through these service processes on the basis of the database as a reaction to a user-side input of a desired combination of service processes to be carried out, in which outputting a temporal sequence comprises outputting a temporal sequence of these service processes and further service actions to be carried out in combination with these service processes. These limitations in combination with the other limitations of claim 10 render the claim non-obvious over the prior art of record.
Regarding claim 21, the prior art of record, either alone or in combination, fails to teach or render obvious a method of operating a machine for microlithography comprising outputting a temporal sequence for working through these service processes on the basis of the database as a reaction to a user-side input of a desired combination of service processes to be carried out; and outputting one or more service processes that should be carried out within a time interval in reaction to a user-side input of an available time interval for carrying out service processes. These limitations in combination with the other limitations of claim 21 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Falise et al. (WO 2017/182269, Falise hereinafter) discloses a method for operating a machine for microlithography which has a multiplicity of machine components (Figs. 1-3, paras. [0021]-[0024], [0026], [0034]-[0040], the lithography apparatus includes multiple components), wherein the method includes the following steps: creating or modifying a database in which a multiplicity of service processes are linked to one another in respect of respectively suitable temporal sequences (Figs. 1-3, Table 1, paras. [0037]-[0040], [0042]-[0051], [0057]-[0062], scheduling maintenance operations uses matched records from data sources to run cause analysis to determine one or more corrective actions and maintenance actions); and outputting a temporal sequence for working through these service processes on the basis of the database as a reaction to a user-side input of a desired combination of service processes to be carried out (Figs. 1-3, paras. [0034]-[0040], [0047], [0051], service orders based on the maintenance actions scheduled are issued to initiate maintenance actions by the engineer. The engineer inputs service data that is provided to the CMMS data sources to be used in the scheduling method). However, Falise does not teach or render obvious in which outputting a temporal sequence comprises outputting a temporal sequence of these service processes and further service actions to be carried out in combination with these service processes or outputting one or more service processes that should be carried out within a time interval in reaction to a user-side input of an available time interval for carrying out service processes. 
Takano (US PGPub 2003/013213) discloses a maintenance database for a lithographic apparatus that stores maintenance information including the times needed to perform maintenance operations (para. [0025], [0039], [0048]-[0052], [0065], [0067], [0070], [0071]), but Takano does not teach or suggest in which outputting a temporal sequence comprises outputting a temporal sequence of these service processes and further service actions to be carried out in combination with these service processes or outputting one or more service processes that should be carried out within a time interval in reaction to a user-side input of an available time interval for carrying out service processes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882